McLaughlin, J. (dissenting):
The rule of law to be applied.to the facts in this case is the one which, in my opinion, should be applied in People v. Weiler (89 App. Div. 611), argued on the same day. Here, it is true, it does not appear, as in the Weiler case, that the defendant was shadowing the complainant for the purpose of locating him, to the end that a subpoena to appear in a criminal proceeding might be served, and it is equally true that.it does here appear that on.one or more occasions the defendant pointed out the complainant and said, “ That is him now,’,’ but such statement was made, so far as appears, in a quiet and orderly manner. It did not, nor did the other acts of the defendant, in my opinion, constitute within the meaning of the statute- disorderly or offensive acts, nor make the defendant guilty of a crime simply because the complainant was annoyed.
The reasons assigned by.me for the reversal of the judgment in the Weiler case are equally applicable to the question here presented, and for such reasons I vote for a reversal of the judgment.
Judgment affirmed.